                   UNITED STATES DISTRICT COURT
                      DISTRICT OF PUERTO RICO
___________________________________
                                    )
MICHAEL BROWN, JR.; NATHAN COLE;    )
AARON FLOYD; BRANDON HORTON;        )
ERIC MOORE; GREGORY SEAL;           )
MANNY RIVERA; DAN VISCHANSKY;       )
NEAL NIDA; KEVIN SHOFNER;           )
SHAUN STOCKTON; KYRAN ADAMS;        )
CODY PIPER; JOHN GABLE;             )
DONNA TURBVILLE; JOHN WILTERDING; )
and RICHARD PADILLA; individually, )
on behalf of themselves and         )
all others similarly situated;      )
                                    )
                     Plaintiffs,    )
                                    )
          v.                        )         CIVIL ACTION
                                    )         NO. 3:18-01263-WGY
J&W GRADING, INC.; MIGO IQ, INC.; )
RADAR_APPS, INC.; ECO IQ LLC;       )
CLOUD IQ, LLC; SYNERGY, LLC;        )
MOJO TRANSPORT, LLC;                )
RONNIE GUTHRIE; JONATHON KOTTHOFF; )
CAROL LEESE; JASON NEILITZ;         )
IVELISSE ESTRADA RIVERO; and        )
DOES 1-100;                         )
                                    )
                     Defendants.    )
___________________________________)

YOUNG, D.J. 1                                        June 20, 2019

                       MEMORANDUM OF DECISION

I.   INTRODUCTION

     In this case, the Plaintiffs 2 (a putative class of workers


     1   Of the District of Massachusetts, sitting by designation.

     2 Michael Brown, Jr.; Nathan Cole; Aaron Floyd; Brandon
Horton; Eric Moore; Gregory Seal; Manny Rivera; Dan Vischansky;
Neal Nida; Kevin Shofner; Shaun Stockton; Kyran Adams; Cody
Piper; John Gable; Donna Turbville; John Wilterding; and Richard
from across the United States) depict a scheme among multiple

eager but haplessly unprepared start-up businesses and their

owners to exploit the disaster of Hurricane Maria in order to

promote their smartphone application, in turn exploiting the

laborers they hired in the process.

     The Plaintiffs allege that the Defendants recruited them to

participate in a disaster relief project (the “Project”) in the

aftermath of Hurricane Maria.    Pls.’ Second Am. Collective Class

Action Compl. (“Compl.”) ¶¶ 55, 61, ECF No. 96.    Most of the

Plaintiffs travelled to Puerto Rico from the continental United

States for the Project.    Id. ¶¶ 10-26, 222.   Many of them leased

their personal equipment to the Defendants for use in the

Project.   Id. ¶¶ 67-74.   The Plaintiffs allege that they worked

on the Project for about three months in Puerto Rico but

received payment for only two weeks of work.    Id. ¶¶ 84-90.

They further allege that many obtained neither the return of

their equipment nor the lease payments they were owed under the

Equipment Rental Agreement.    Id. ¶ 97.   They allege that many of

them remain “stranded in Puerto Rico,” unable to afford to

travel home.   Id. ¶ 96.

     The Plaintiffs bring the present action seeking to recover

unpaid wages, overtime compensation, damages, and attorneys’



Padilla; individually and on behalf of a putative class of other
similarly situated workers from across the United States.


                                 [2]
fees if they prevail on a series of claims including violations

of the wage, hour, and anti-retaliation provisions of the Fair

Labor Standards Act (“FLSA”) and Puerto Rico employment laws,

breach of contract, unjust enrichment, fraudulent inducement,

conversion, and negligent bailment.   Compl. ¶¶ 151-245.   This

memorandum explains the Court’s January 8, 2019 order allowing

in part and denying in part the Defendants’ myriad motions to

dismiss, ECF No. 160.

II.   FACTS ALLEGED 3

      In the aftermath of Hurricane Maria, Synergy, LLC

(“Synergy”), a technology company, obtained a contract from the

Federal Emergency Management Agency (“FEMA”) for a project to

assist with the enormous task of clean-up (the “Project”).

Compl. ¶ 55.   In what began looking more like a Silicon Valley

collaboration than a team of emergency relief experts, Synergy

partnered with start-up technology firms ECO IQ, LLC (“ECO IQ”),

Cloud IQ, LLC (“Cloud IQ”), Migo IQ, Inc. (“Migo IQ”),

Radar_Apps, Inc. (“Radar_Apps”), and Mojo Transport, LLC

(“Mojo”) (collectively, including Synergy, the “Technology

Defendants”) to develop and deploy a smart phone application




      3As this matter is before the Court on a motion to dismiss
pursuant to Federal Rule of Civil Procedure 12(b)(6), the Court
takes all well-pleaded facts as true. See A.G. v. Elsevier,
Inc., 732 F.3d 77, 80 (1st Cir. 2013).


                                [3]
(the “App”) that they planned to use to perform the multi-

million-dollar contract.   Id. ¶¶ 55-57.

     Cloud IQ soon sub-contracted with J&W Grading, Inc.

(“J&W”), a Virginia-based contractor owned by Ronnie Guthrie

(“Guthrie”), to carry out the clean-up work on the ground.     Id.

¶¶ 59-60.   J&W was not able independently to supply the staff or

equipment that the Technology Defendants lacked, so J&W

recruited the Plaintiffs (“men and women from around the United

States”) to work on the Project.    Id. ¶¶ 60-61.   J&W also

arranged to rent the Plaintiffs’ equipment.    Id. ¶ 67.    To this

end, J&W entered into Equipment Rental Agreements with many of

the individual Plaintiffs, which specified that J&W would ship

the equipment to Puerto Rico and make monthly rental payments to

the Plaintiffs.   Id. ¶¶ 67, 70-72. 4

     Each Equipment Rental Agreement specifies that “[t]he rent

will be paid in installments of $3,000.00 each month, in

advance, beginning on December 1, 2017 and will be paid on the

1st day of each succeeding month throughout the Term . . . .”

Compl., Ex. B, Equipment Rental Agreement (“Equipment Rental

Agreement”) ¶ 4, ECF No. 96-2.    Among other things, the




     4 While J&W “required Plaintiffs to create business entities
for the purpose of renting their equipment” to them, not all of
the Plaintiffs carried out that request. Compl. ¶ 69. Some
Equipment Rental Agreements are thus between J&W and the
Plaintiffs in their individual capacities. Id.


                                 [4]
Equipment Rental Agreements specify that the Equipment “will

remain the property of the Lessor,” “[t]he Lessee will not

encumber the Equipment or allow [it] to be encumbered,” and “the

Lessor will not disturb the Lessee’s quiet and peaceful

possession of the Equipment or the Lessee’s unrestricted use of

the Equipment for the purpose for which [it] was designed” as

long as there has been no default.    Id. ¶¶ 13-16.

     J&W entered into subcontractor agreements with the

Plaintiffs when J&W recruited them to join the clean-up effort

in Puerto Rico.   Compl. ¶¶ 61-66, Ex. A, Master Subcontractor

Agreement (“Subcontractor Agreement”), ECF No. 96-1.    The

Subcontractor Agreement lists J&W as the “Contractor,” and

refers to an unnamed “prime contractor” and “project owner.”

Compl. ¶ 62; Subcontractor Agreement 2-3, 11.    The Plaintiffs

allege that J&W entered into this Subcontractor Agreement with

them “on behalf of the Technology Firm Defendants.”    Compl.

¶ 62.

     The Subcontractor Agreement describes the scope of work for

which the Plaintiffs were to be employed and the rates they were

to be paid.   Subcontractor Agreement 12-13.   The Subcontractor

Agreement promises “[g]uaranteed payment to Subcontractor for

first invoices in 21 days.   Payments within 14 days thereafter.

Payment via check or wired funds, whichever requested.”    Id. at

2.


                                [5]
       In January 2018, J&W officially hired the Plaintiffs in

Puerto Rico.     Compl. ¶ 76.    The Plaintiffs signed multiple

documents in a “New Hire Package,” including an I-9 Employment

Eligibility Verification form, a W-4 tax form, and an “Employee

Use of Company Vehicles Agreement.”       Compl. ¶¶ 77-78 & Ex. D,

J&W Grading New Hire Package (“New Hire Package”) 2, ECF No. 96-

4. 5

       Reality quickly set in.     The Plaintiffs (including the

majority who had flown to Puerto Rico for no reason other than

to work on the Project) went three weeks with no work.       Compl.

¶ 83.      During this time, they did not receive per diem payments

in cash, but they did receive room and board on the island.        Id.

The Project was delayed for multiple reasons, including that the

Technology Defendants needed time to put their branding on the

equipment that they had rented from the Plaintiffs and to set up

GPS and load tracking devices on the Plaintiffs’ vehicles.         Id.

¶¶ 81-82.      The Plaintiffs speculate that these delays were

because the Technology Defendants sought to employ the Project

to market and test the App they were in the process of

developing.      Id. ¶¶ 81-83.




       5
       The parties do not dispute that -- for purposes of the
FLSA -- J&W employed the Plaintiffs for some period of time.
See generally J&W Mot.


                                    [6]
     At a meeting with all of the Plaintiffs on January 28,

2018, Jonathon Kotthoff (“Kotthoff”), 6 who the Plaintiffs allege

has an ownership stake in all of the Technology Defendants,

described Migo IQ as the “prime” on the Project.     Id. ¶ 137.     At

this meeting, Migo IQ issued each Plaintiff an iPhone pre-loaded

with the App.    Id.    The Plaintiffs were instructed to “clock in

and out on the App,” and were informed that the Technology

Defendants would “monitor[] and control[]” all of their work

remotely through the App from a room in the “main office” called

the “bird house.”      Id.

     The Plaintiffs further allege that at that meeting, “Migo

IQ and ECO IQ principals announced that they were all working

under ‘one flag’ and ‘one leadership structure’ and were ‘one

team.’”    Id. ¶ 138.

     Between February and April 2018, the Plaintiffs performed

the work for which they were hired: manual clean-up such as

cutting down trees and hauling debris across the island.      Id.

¶ 84.    The Plaintiffs “often” worked over eight hours per day

and over forty hours per week most weeks.     Id. ¶ 85.   They




     6 Defendant Kotthoff’s first name is spelled differently in
different documents filed with the Court. Compare Compl. 1 with
Pls.’ Opp’n Mot. Dismiss Migo IQ, Inc. Radar_Apps, Inc.,
Jonathan Kotthoff and Carol Leese 1 (“Pls.’ Opp’n Mot. Migo
IQ”), ECF No. 141. The Court proceeds with the spelling on the
Court’s electronic court filing system (“Jonathon”).


                                   [7]
allege that they did not receive a meal period after the third

and before the fifth consecutive hour of work.     Id. ¶ 86.

       The Plaintiffs received their first paychecks after

“approximately six weeks” in Puerto Rico, which included wages

for one pay period (two weeks of work).     Id. ¶ 87.   The

Plaintiffs allege that the wages paid were “far short from the

amounts owed,” in part because they did not include overtime

pay.    Id.

       After that one paycheck, the Plaintiffs maintain:

            Guthrie repeatedly promised payment of all wages
       due and cited many, many reasons for the failure to pay.
       Guthrie would announce a specific payday coming in the
       near future, and all Plaintiffs would anxiously await
       that payday.    The announced payday would come and go
       without payment by J&W Grading or any Defendant.
            In text messages to employees, Guthrie took
       responsibility for some of the issues . . . Specifically,
       Guthrie   texted:   “I  have   some   blame.     I   take
       responsibility for it and will. That why i getting [sic]
       a 3 million dollar loan so i can pay everyone like i
       said i would.”

Id. ¶¶ 89-90.

       At some point in the spring of 2018, J&W and Guthrie

“either withdrew from the Project or were terminated.”        Id. ¶

91.    J&W and Guthrie “made no arrangements to pay Plaintiffs” or

return their equipment prior to leaving the project.      Id. ¶ 92.

       The precise nature of the Plaintiffs’ role on the Project

after J&W and Guthrie’s departure is unclear to the Court.        On

the one hand, the Plaintiffs allege that “[a]fter J&W Grading



                                 [8]
was no longer on the clean-up project, principals of Synergy/ECO

IQ, Migo IQ, Mojo Transport and Cloud IQ . . . supervised,

directed, and controlled the work schedules and conditions of

employment of all Plaintiffs.”    Id. ¶ 142.   Incongruously, they

allege that the “Technology Firm Defendants offered to ‘rehire’

some Plaintiffs,” suggesting that the working relationship did

not continue unchanged after J&W and Guthrie’s departure.    Id. ¶

95.

      The Plaintiffs allege that the Technology Defendants

“threatened with termination and/or actually terminated and

banned from working further on the clean-up project” those who

sought back wages.   Id. ¶ 94.   Even those Plaintiffs who “were

hired by the Technology Firm defendants continued to work

without pay.”   Id. ¶ 96.

      To date, the Plaintiffs have not received wages for the

weeks they worked before J&W’s departure and have received no

payments for their leased equipment.    Id. ¶ 97.   They also have

been unable to obtain return of their equipment in some cases

because the “Defendants refused to return the property until

Plaintiffs reimbursed [them] for maritime taxes.”    Id. ¶ 98.

Some of the Plaintiffs remain “stranded in Puerto Rico,” unable

to afford the trip home.    Id. ¶ 96.   Those who have returned are

losing income and work because they lack the equipment on which

many of their personal businesses rely.    Id. ¶ 100.


                                 [9]
      The Plaintiffs bring this action against J&W and the

Technology Defendants as well as the individuals they believe

own those companies. Id. ¶ 36.     They allege the following

regarding ownership of the Technology Defendants:

      Plaintiffs are informed and believe that Defendants
      Jonathon Kotthoff and Carol Leese are the owners of all
      Defendants except J&W Grading, Inc.      Plaintiffs are
      informed and believe that Defendant Jason Neilitz is the
      owner of Defendants Cloud IQ, Inc. and Mojo Transport,
      LLC. Plaintiffs are informed and believe that Defendant
      Ivelisse Estrada Rivero is the owner of Synergy and Eco
      IQ.

Id.

III. PROCEDURAL HISTORY

      On May 4, 2018, the Plaintiffs sued the Defendants seeking

recovery for violations of the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. §§ 201-219, and similar Puerto Rico labor

statutes.   Compl. 1-2.    The Plaintiffs 7 also seek relief under

theories of breach of contract, unjust enrichment, fraudulent

inducement, and conversion.     Id. ¶¶ 200-239.   Finally, the

Plaintiffs bring a claim of negligent bailment under section

1802 of Puerto Rico’s civil code, P.R. Laws Ann. tit. 31,

§§ 5141, against J&W.     Id. ¶¶ 240-245.




      7The Plaintiffs note at one point that only a “sub-class of
plaintiffs . . . seek to recover” under “common law principles
of breach of contract, unjust enrichment, and conversion,”
Compl. 2, but they do not specify such a sub-class in their
recitation of the counts, see id. ¶¶ 200-239.


                                 [10]
     The Defendants -- J&W and Guthrie (the “J&W Defendants”);

ECO IQ; Cloud IQ, Mojo, and Jason Neilitz (“Neilitz”); Migo IQ,

Radar_Apps, Kotthoff, and Carol Leese (“Leese”); Ivelisse

Estrada Rivero (“Rivero”); and Synergy -- filed six motions to

dismiss, respectively, and accompanying memoranda, to which the

Plaintiffs responded. 8   Mot. Dismiss Third. Am. Compl. Rule

12(b)(6) Civil Procedure (“J&W Mot.”), ECF No. 113; Mot. Dismiss

Third Am. Compl. Failing State Claim (“Cloud IQ Mot.”), ECF No.

114; Def. Synergy LLC’s Mot. Dismiss Sec. Am. Collective Action

Compl. (“Synergy Mot.”), ECF No. 115; Def. Ivelisse Estrada

Rivero Mot. Dismiss Second Am. Compl. (“Rivero Mot.”), ECF No.

118; 9 Def. ECO IQ LLC Mot. Dismiss Am. Compl. (“ECO IQ Mot.”),

ECF No. 127; Mot. Dismiss Third Am. Compl. Rule 12(b)(6) (“Migo

IQ Mot.”), ECF No. 135; Pls.’ Opp’n Mot. Dismiss J&W Grading,


     8 ECO IQ moved to dismiss only after answering the
Plaintiffs’ complaint. Answer Second Am. Compl., ECF No. 116
(though captioned as answering the second amended complaint, ECO
IQ filed its answer after the Plaintiffs filed their third
amended complaint, ECF No. 96). Because Federal Rule of Civil
Procedure 12(b) requires such a motion be made “before pleading
if a responsive pleading is allowed,” the Court considered ECO
IQ’s motion to dismiss as a motion for judgment on the pleadings
pursuant to Federal Rule of Civil Procedure 12(c), which the
Court evaluates according to the same standards as a motion
under 12(b)(6). See Marrero-Gutierrez v. Molina, 491 F.3d 1, 5
(1st Cir. 2007).

     9 Although Synergy and Rivero describe their motions as
responding to the second amended complaint, they in fact respond
to the third amended complaint. See Synergy Mot. 2 (indicating
that the motion responds to the complaint filed at “Doc. 96”);
Rivero Mot. 2 (same).


                                [11]
Inc. & Ronnie Guthrie (“Pls.’ Opp’n Mot. J&W”), ECF No. 121;

Pls.’ Opp’n Mot. Dismiss Cloud IQ, Mojo Transport & Jason

Neilitz (“Pls.’ Opp’n Mot. Cloud IQ”), ECF No. 123; Pls.’ Opp’n

Mot. Dismiss Synergy, LLC (“Pls.’ Opp’n Mot. Synergy”), ECF No.

122; Pls.’ Opp’n Mot. Dismiss Def. Ivelisse Estrada Rivero

(“Pls.’ Opp’n Mot. Rivero”), ECF No. 124; Pls.’ Opp’n Mot.

Dismiss ECO IQ (“Pls.’ Opp’n Mot. ECO IQ”), ECF No. 136; Pls.’

Opp’n Mot. Migo IQ.

     J&W sought bankruptcy protection on December 11, 2018,

while the Defendants’ 12(b)(6) motions were pending.    Mot.

Withdraw Counsel Defs. J&W Grading, Inc. and Ronnie Guthrie

(“Mot. Withdraw”), Attachment 2, Voluntary Pet. Non-Individuals

Filing Bankruptcy (“J&W Grading Bankruptcy Pet.”), ECF No. 149-

2; Electronic Clerk’s Notes, ECF No. 159.   As a result, all

claims as to J&W were automatically stayed.   Id.; see 11 U.S.C.

§ 362(a)(1).

     The Court held a hearing on the motions to dismiss on

December 20, 2018, at which counsel for all of the Defendants

except J&W (any proceedings against it having been stayed) and

Guthrie were present.   Electronic Clerk’s Notes, ECF No. 159.

On January 8, 2019, the Court allowed in part and denied in part

the pending motions to dismiss.   Order, ECF No. 160.   This




                               [12]
memorandum explains that order. 10,11 It also responds to the

Plaintiffs’ motions for reconsideration, ECF Nos. 164, 195, and

provides the reasoning underlying its orders rejecting those

respective reconsideration motions, ECF Nos. 172, 197.

IV.   STANDARD OF REVIEW

      When reviewing a motion to dismiss, the Court accepts all

of the complaint’s well-pled factual allegations as true and

draws all reasonable inferences in the plaintiff’s favor.     See

Langadinos v. American Airlines, Inc., 199 F.3d 68, 69 (1st Cir.

2000).     Excepting those allegations “that simply offer legal

labels and conclusions or merely rehash cause-of-action

elements,” Schatz v. Republican State Leadership Comm., 669 F.3d

50, 55 (1st Cir. 2012), a complaint must include “enough facts

to state a claim to relief that is plausible on its face” to



      10
       On January 23, 2019, the Court received notice that
Guthrie also had filed for bankruptcy. Notice Bankruptcy Filing
¶¶ 1-2, ECF No. 165. As a result, this action is now stayed
with respect to Guthrie. See 11 U.S.C. § 362(a)(1).

      11
       The stay of proceedings against J&W Grading and Guthrie
does not extend to any of the other Defendants. See 3 Collier
on Bankruptcy ¶ 362.03 (Richard Levin & Henry J. Sommer, eds.
16th ed. 2018) (“Although the stay [under section 362] protects
the debtor against a broad range of actions and activities, it
does not protect separate legal entities, such as corporate
directors, officers or affiliates, partners in debtor
partnerships or codefendants in pending litigation.”) (citing,
among other cases, Patton v. Bearden, 8 F.3d 343, 348-49 (6th
Cir. 1993); Credit All. Corp. v. Williams, 851 F.2d 119, 121
(4th Cir. 1988); Wedgeworth v. Fibreboard Corp., 706 F.2d 541,
544 (5th Cir. 1983)).


                                 [13]
survive a motion to dismiss, Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007).

V.   FAIR LABOR STANDARDS ACT AND ASSOCIATED CLAIMS

     The Plaintiffs bring three claims under the Fair Labor

Standards Act (“FLSA”).   Compl. ¶¶ 151-72; 29 U.S.C. §§ 201-219.

They allege in counts I and II that the Defendants violated the

FLSA’s wage and overtime protections, Compl. ¶¶ 151-64, and in

count III that the Technology Defendants violated the FLSA’s

prohibition on retaliation against those exercising their rights

under the statute, id. ¶¶ 165-72.

     The Defendants are only liable for such violations if they

are “employers” of the Plaintiffs under the FLSA.   See Donovan

v. Agnew, 712 F.2d 1509, 1510 (1st Cir. 1983).   Synergy, Rivero,

ECO IQ, Neilitz, Migo IQ, Kotthoff, and Leese ask this Court to

dismiss the FLSA claims against them on the grounds that they

were not “employers” of the Plaintiffs.   See Synergy Mot. 5-20;

Rivero Mot. 6-14; ECO IQ Mot. 7-18; Cloud IQ Mot. 21-26; Migo IQ

Mot. 2, 6-11.   Cloud IQ, Mojo, and Radar_Apps do not contest

their FLSA employer liability.

     The absence of available documentation describing the

relationship between the Plaintiffs and the Technology

Defendants and their owners does not overcome the compelling

circumstantial evidence that the Plaintiffs have alleged

suggesting the existence of an employer-employee relationship.


                                 [14]
Because the Plaintiffs adequately allege that Synergy, Rivero,

ECO IQ, Neilitz, Migo IQ, Kotthoff, and Leese employed them

pursuant to the FLSA, this Court denied all motions to dismiss

on this ground.

     Moreover, the FLSA only applies to employment relationships

with a “sufficient nexus to interstate commerce.”    Martinez v.

Petrenko, 792 F.3d 173, 175 (1st Cir. 2015); see also 29 U.S.C.

§ 207(a)(1).   A plaintiff can establish this nexus either by

showing that they, as an employee, engaged in interstate

commerce (“individual coverage”) or that their employer has

other employees engaging in interstate commerce and has annual

gross sales of at least $500,000 (“enterprise coverage”).

Martinez, 792 F.3d at 174-75.

     Cloud IQ, Mojo, Neilitz, Migo IQ, Radar_Apps, Kotthoff, and

Leese argue that the Plaintiffs fail plausibly to plead either

individual or enterprise coverage.     Cloud IQ Mot. 8-18; Migo IQ

Mot. 8.   The Court rules that the Plaintiffs allege individual

coverage and thus does not opine on enterprise coverage.

     Because the Plaintiffs fail to meet the pleading standards

described in Pruell v. Caritas Christi, 678 F.3d 10, 13-15 (1st

Cir. 2012), however, the Court granted Cloud IQ, Mojo, Neilitz,

Synergy, and Rivero’s motions to dismiss the Plaintiffs’

overtime claims arising under the FLSA and its Puerto Rico law

counterpart.


                                [15]
     A.     Employer Liability Under the FLSA

     Under the FLSA, an employer is “any person acting directly

or indirectly in the interest of an employer in relation to an

employee.”    29 U.S.C. § 203(d).   The statute further defines the

term “employ” to “include[] to suffer or permit to work.”     Id.

§ 203(g).    The Supreme Court has made clear that courts are to

interpret this definition expansively, and an employee may have

“several simultaneous employers.”      Donovan, 712 F.2d at 1510-11

(citing Falk v. Brennan, 414 U.S. 190, 195 (1973)).     “Joint

employers,” as such simultaneous employers are called, are

“individually and jointly” responsible for “compliance with all

of the applicable provisions of the act.”     29 C.F.R. § 791.2(a).

     Under the FLSA’s interpreting regulations, a joint

employment relationship exists:

     in situations such as: (1) Where there is an arrangement
     between the employers to share the employee’s services,
     as, for example, to interchange employees; or (2) Where
     one employer is acting directly or indirectly in the
     interest of the other employer (or employers) in
     relation to the employee; or (3) Where the employers are
     not completely disassociated with respect to the
     employment of a particular employee and may be deemed to
     share control of the employee, directly or indirectly,
     by reason of the fact that one employer controls, is
     controlled by, or is under common control with the other
     employer.

29 C.F.R. § 791.2(b). 12


     12While this Court wrote this memorandum, the Department of
Labor issued a Notice of Proposed Rulemaking to revise the
standards for evaluating a joint employment relationship in


                                [16]
     To evaluate joint employer status under the FLSA, the First

Circuit employs a four-factor test that attempts to capture the

“economic reality,” or the degree of an employee’s dependence on

the alleged employer.   See Baystate Alt. Staffing, Inc. v.

Herman, 163 F.3d 668, 675 (1st Cir. 1998).   This test directs

courts to consider “whether the alleged employer (1) had the

power to hire and fire the employees; 13 (2) supervised and

controlled employee work schedules or conditions of employment;

(3) determined the rate and method of payment; and (4)

maintained employment records.”   Id. (citing Bonnette v.

California Health & Welfare Agency, 704 F.2d 1465, 1470 (9th

Cir. 1983)); see also Manning v. Boston Med. Ctr. Corp., 725




section 791 of chapter 29 of the Code of Federal Regulations.
Joint Employer Status under the Fair Labor Standards Act (“Joint
Employer Status NPRM”), 84 Fed. Reg. 14,043 (Mar. 29, 2019) (to
be codified at 29 C.F.R. § 791). Among other things, the
proposed rule would eliminate the “not completely disassociated”
factor and make it easier for corporations to escape liability
for the minimum-wage violations of their franchisees or
contractors. See id. at 14,044; see also Noam Scheiber, U.S.
Moves to Shield Chains from Claims, N.Y. Times, Apr. 2, 2019, at
B3 (reporting that the Joint Employer Status NPRM would narrow
when an “upstream” company may be liable under the FLSA when it
assists another company that directly supervises or hires and
fires employees).

     13In its proposed rule adopting the Baystate/Bonnette
factors as the definitive test of joint employment status, the
Department of Labor suggests modifying the first factor from the
“ability, power, or reserved contractual right” to hire and fire
and employee to the “actual exercise of power” to hire and fire.
84 Fed. Reg. at 14,044.



                               [17]
F.3d 34, 47 (1st Cir. 2013).   Neither the presence of evidence

satisfying a single factor nor the absence of evidence

satisfying another is dispositive.    Baystate, 163 F.3d at 676

(“[I]t is the totality of the circumstances, and not any one

factor, which determines whether a worker is the employee of a

particular alleged employer.”).

     The Plaintiffs allege facts suggesting the Technology

Defendants 14 were joint employers under the Baystate factors.

This Court all but ignores such conclusory statements as the

Plaintiffs’ allegation that Synergy, ECO IQ, Cloud IQ, Migo IQ,

Mojo, and J&W “made statements that they had the power to hire

and fire Plaintiffs.”   Compl. ¶ 140; see Schatz, 669 F.3d at 55.

The Court pays more heed, however, to the following specific

allegation: “In the January 28, 2018 meeting, Migo IQ and ECO IQ

identified various conduct that would get Plaintiffs ‘sent

home,’ including not doing as instructed, self-monitoring and

not using the App.”   Compl. ¶ 141.   This allegation supports the




     14In this section, the Court refers at times to the
Technology Defendants without distinction because some of them
seek to escape FLSA liability by asserting that J&W and Guthrie
alone employed the Plaintiffs. See Synergy Mot. 5-20; Rivero
Mot. 9-10; ECO IQ Mot. 8, 16-17; Cloud IQ Mot. 21-26; Migo IQ
Mot. 6, 10. Although the Court refers to the Technology
Defendants collectively to distinguish them from J&W and
Guthrie, the Court does not entertain a challenge to the FLSA
liability of Cloud IQ, Mojo, and Radar_Apps because they do not
raise one.


                               [18]
claim that at least Migo IQ and ECO IQ had the power to hire and

fire the Plaintiffs, satisfying the first Baystate factor.

     As for the second Baystate factor, the Plaintiffs have

detailed a chain of command in which all of the Technology

Defendants cooperated in supervising and controlling the

Plaintiffs’ work.   The Plaintiffs describe that “Synergy

received the money and Migo IQ received the job orders from the

municipalities.   Migo IQ gave those orders to Cloud IQ[, which]

acted as the foreman, telling Plaintiffs where to go and what to

do each day.”   Compl. ¶ 136.   They further allege that:

     Migo IQ issued each Plaintiff an I-phone 8 with [the]
     App pre-loaded. Plaintiffs were required to clock in
     and out on the App and . . . . Migo IQ, Cloud IQ and
     Synergy all watched the App in action and monitored
     Plaintiffs work remotely from a room back at the main
     office, called the “bird house.”

Id. ¶ 137.

     These allegations (the Plaintiffs make no substantive and

specific allegations under Baystate factors three and four) may

be sufficient on a motion to dismiss to show that at least

Synergy, ECO IQ, Migo IQ, and J&W jointly employed the

Plaintiffs.   See Blanco v. United Comb & Novelty Corp., Civ. A.

No. 13-10829, 2013 U.S. Dist. LEXIS 151475, at *11 (D. Mass.

Oct. 22, 2013) (Hillman, J.) (ruling that complaint sufficiently

alleged joint employer status under Baystate when it claimed

alleged employer “hired, disciplined or terminated the



                                [19]
Plaintiffs; set all job classifications for working in the

factory; set rates of pay . . . ; set shifts; supervised and

reviewed the Plaintiffs’ work at the factory; and assigned jobs”

but claimed nothing about maintenance of employment records);

cf. Franco v. Roman’s Commercial Cleaning & Prop. Maint., Inc.,

Civ. A. No. 16-225 WES, 2018 U.S. Dist. LEXIS 90532, at *6-10

(D.R.I. May 31, 2018) (holding that complaint insufficiently

alleged joint employer status when it did not allege that

putative employer had any power over employees’ hiring or

termination nor that it ever dictated employees’ schedule or

method of completing tasks).

     To supplement its analysis, the Court considers other

factors that aid in evaluating joint employment in the context

of a sub-contracting relationship.    See, e.g., Jacobson v.

Comcast Corp., 740 F. Supp. 2d 683, 689 (D. Md. 2010) (citing

Zheng v. Liberty Apparel Co., 355 F.3d 61, 72 (2d Cir. 2003))

(looking to “various miscellaneous factors” when the standard

four factors (the same as in Baystate) are “inconclusive” in the

context of a multi-layer contracting relationship).

     In Zheng, the Second Circuit vacated the district court’s

decision –- which was based on a four-factor test almost

identical to that in Baystate -- that a garment manufacturer was

not liable under the FLSA for employment violations with respect

to garment workers who worked predominantly on the


                               [20]
manufacturer’s products.     See Zheng, 355 F.3d at 63-64.   Noting

that “[t]he ‘economic reality’ test . . . is manifestly not

intended to bring normal, strategically-oriented contracting

schemes within the ambit of the FLSA,” the Second Circuit

recognized that slavish focus on those four factors is not

appropriate when doing so excludes from the FLSA’s ambit

“outsourcing relationships that lack a substantial economic

purpose.”   See id. at 76.

      Noting similarities between the case before it and the

facts of Rutherford Food Corp. v. McComb, 331 U.S. 722, 730

(1947) -- where the Supreme Court held that a slaughterhouse

employed meat boners although a contractor hired, paid, and

directly supervised them -- the Second Circuit in Zheng drew on

the factors that the Supreme Court considered in Rutherford.

Zheng, 355 F.3d at 72.   The Second Circuit considered:

      (1) whether [the manufacturer’s] premises and equipment
      were used for the plaintiffs’ work; (2) whether the
      [c]ontractor . . . had a business that could or did shift
      as a unit from one putative joint employer to another;
      (3) the extent to which the plaintiffs performed a
      discrete   line-job    that   was   integral    to   [the
      manufacturer’s] process of production; (4) whether
      responsibility under the contracts could pass from one
      subcontractor to another without material changes; (5)
      the degree to which the [manufacturer] or their agents
      supervised plaintiffs’ work; and (6) whether plaintiffs
      worked   exclusively     or   predominantly    for    the
      [manufacturer].

Id.




                                 [21]
     Considering the Baystate factors along with those the

Second Circuit emphasized in Zheng, see Franco, 2018 U.S. Dist.

LEXIS 90532, at *8-13 (supplementing Baystate factors with those

in Zheng), it becomes clear that the Plaintiffs sufficiently

have alleged that Synergy, ECO IQ, and Migo IQ are joint

employers under the FLSA.

     The ownership of the Project’s equipment is relevant

because it “may support the inference that a putative joint

employer has functional control over the plaintiffs’ work.”     See

Zheng, 355 F.3d at 72.      While the Plaintiffs employed their own

and J&W’s equipment for the work, Synergy, ECO IQ, and Migo IQ

insisted that the equipment display their logos.     Compl. ¶ 81.

Further, Rivero, the president of Synergy, stated “we bring the

equipment . . . and we bill directly here . . . the equipment is

in Puerto Rico, we bring them under contractual business

conditions, under Synergy.”     Id. ¶ 124 (second omission in

original).    Even “[a]fter J&W Grading was no longer on the

clean-up project, principals of Synergy/ECO IQ, Migo IQ, Mojo

Transport and Cloud IQ continued to use Plaintiffs’ vehicles and

equipment.”    Id. ¶ 143.

     J&W recruited the Plaintiffs for work specifically on this

Project, id. ¶¶ 59-61, so the Plaintiffs -- as a collective

entity -- had only one project.     This matters “because a

subcontractor that seeks business from a variety of contactors


                                  [22]
is less likely to be part of a subterfuge arrangement than a

subcontractor that serves a single client.”    See Zheng, 355 F.3d

at 72.   This dovetails with the sixth factor in Zheng, exclusive

or predominant work for the alleged joint employer, as nothing

suggests that the Plaintiffs worked on any project other than

the Defendants’ Project while in Puerto Rico.    Id. at 75.

     As FEMA provided the Technology Defendants a contract to

assist with hurricane clean-up, Compl. ¶¶ 54-55, 123 (“Synergy

was hired to collect 200,000 cubic yards of vegetative material

and debris in Ponce”), and J&W and the Plaintiffs were the only

entities on the Project with the experience and equipment to

perform clean-up work, id. ¶¶ 59-60, the Plaintiffs’ work was an

integral part of the Technology Defendants’ overall business

objective.   See Zheng, 355 F.3d at 72.

     The complaint’s opacity regarding the relationship between

the Plaintiffs and the Technology Defendants after J&W Grading’s

departure obscures whether responsibility under the contract

could pass “without material changes” from one sub-contractor to

another.   See id. at 74.   Evidence that some of the Plaintiffs

continued working for the Technology Defendants after J&W’s

departure, such as the allegation that “principals of

Synergy/ECO IQ, Migo IQ, Mojo Transport and Cloud IQ . . .

supervised, directed and controlled the work schedules and

conditions of employment of all Plaintiffs,” Compl. ¶ 142,


                                [23]
suggests that work could pass easily from one sub-contractor to

another.   If so, this implies that –- as in Rutherford –- the

“employees [were] tied to [the alleged joint employers] rather

than to an ostensible direct employer [such as J&W].”    See

Zheng, 355 F.3d at 74 (citing Rutherford, 331 U.S. at 725, 730).

     An entity’s supervision of workers indicates joint employer

status “only if it demonstrates effective control over the terms

and conditions of the plaintiff’s employment.”    Zheng, 355 F.3d

at 75 (citing Rutherford, 331 U.S. at 726).    The Plaintiffs

allege that the Technology Defendants exerted significant

control over them through, for example, the routes that they

assigned, see Compl. ¶ 126, and the fact that the “Plaintiffs

were required to use the App and submit certain forms to J&W

Grading and the Technology Firm Defendants in order to get

paid,” id. ¶ 133 (emphasis added).    These allegations may not

amount to “effective control,” but they certainly show control

that exceeds “supervision with respect to contractual warranties

of quality and time of delivery” that is typical of a

“legitimate subcontracting arrangement.”    Zheng, 355 F.3d at 75

(citing Moreau v. Air France, 343 F.3d 1179, 1188 (9th Cir.

2003)).

     The Plaintiffs also plausibly have alleged that Rivero,

Kotthoff, and Leese were joint employers pursuant to the FLSA.

“[A] corporate officer with operational control of a


                               [24]
corporation’s covered enterprise is an employer along with the

corporation, jointly and severally liable under the FLSA for

unpaid wages.”    Chao v. Hotel Oasis, Inc., 493 F.3d 26, 34 (1st

Cir. 2007) (quoting Donovan, 712 F.2d at 1511).    The Plaintiffs’

allegations that Kotthoff and Leese own and manage Synergy, ECO

IQ, Cloud IQ, and Migo IQ (supported by specific allegations

that Kotthoff spoke with authority at meetings and reiterated

that the companies “were all working under ‘one flag,’” Compl.

¶ 138), and that Rivero owns Synergy and ECO IQ, id. ¶¶ 36-37,

123-27, plausibly allege that they are also joint employers

pursuant to the FLSA.

     In sum, given the sufficiency of the allegations suggesting

the FLSA employer liability of Synergy, Rivero, ECO IQ, Neilitz,

Migo IQ, Kotthoff, and Leese, the Court denied the motions to

dismiss on that ground.

     B.     Individual Coverage Under the FLSA

     Some of the Defendants argue that the Plaintiffs fail to

establish a sufficient nexus to interstate commerce for the FLSA

to apply.    See Cloud IQ Mot. 8-18; Migo IQ Mot. 8.

     The FLSA’s minimum wage and overtime protections cover

“employees engaged in commerce” (“individual coverage”) or

“employed in an enterprise engaged in commerce or the production

of goods for commerce” (“enterprise coverage”).    29 U.S.C.

§ 206(a); see also Tony & Susan Alamo Found. v. Secretary of


                                [25]
Labor, 471 U.S. 290, 295 n.8 (1985) (delineating types of FLSA

coverage and noting that “enterprise coverage” -- introduced in

1961 –- “substantially broadened the scope of the Act”).    The

statute defines “commerce” to include “trade, commerce,

transportation, transmission, or communication among the several

States or between any State and any place outside thereof,” 29

U.S.C. § 203(b), and an “enterprise engaged in commerce or the

production of goods for commerce” as one that:

     (i)    has employees engaged in commerce or in the
            production of goods for commerce, or that has
            employees handling, selling, or otherwise
            working on goods or materials that have been
            moved in or produced for commerce by any
            person; and
     (ii)   is an enterprise whose annual gross volume of
            sales made or business done is not less than
            $500,000 . . . .

29 U.S.C. § 203(s)(1)(A)(i)-(ii).

     The Plaintiffs urge the Court to rule that they are subject

to FLSA individual coverage because (1) they crossed state lines

to commence their work on the Project, Compl. ¶ 147; (2)

residents of other jurisdictions performing disaster relief in

Puerto Rico inherently are involved in interstate commerce, id.

¶¶ 147-48; (3) their activities were necessary to reopen

instrumentalities to make interstate commerce “free and

unbounded,” id. ¶ 149; and (4) their activities facilitated

interstate travel by individuals and businesses, id. ¶ 150.




                              [26]
      Although the First Circuit offers no “road map” as to how

employees can show individual coverage, Martinez, 792 F.3d at

175, Department of Labor regulations interpreting the reach of

the FLSA’s wage and hour provisions are instructive, see 29

C.F.R. § 776.9.   In defining the general scope of “in commerce”

coverage, these regulations offer the following considerations:

      One practical question to be asked is whether, without
      the particular service, interstate or foreign commerce
      would be impeded, impaired, or abated; others are
      whether the service . . . makes it possible for existing
      instrumentalities of commerce to accomplish the movement
      of such commerce effectively and to free it from burdens
      or obstructions.

Id.

      Cloud IQ, Mojo, and Neilitz point to a Fourth Circuit case

for the proposition that transporting refuse is an inherently

local activity that cannot be the basis for individual coverage.

Cloud IQ Mot. 14-16 (citing Wirtz v. Modern Trashmoval, Inc.,

323 F.2d 451 (4th Cir. 1963)).    Many of the elements absent in

Modern Trashmoval on which the Fourth Circuit relied to rule

that there was no FLSA individual coverage there are, however,

present here.   See Modern Trashmoval, 323 F.2d at 453, 457

(noting that the “employees [did not] either cross[] state lines

in connection with [their] employment, handle[] goods directly

moving in the channels of interstate commerce, or directly

contribute[] to the repair or extension of facilities of

interstate commerce”).


                                 [27]
     The Defendants also fail to mention that three years prior

to the Fourth Circuit’s opinion in Modern Trashmoval, the First

Circuit reached a contrary conclusion on similar facts in

Mitchell v. Dooley Bros., Inc., 286 F.2d 40 (1st Cir. 1960).      In

Mitchell, the First Circuit held that independent contractors

engaged in local debris collection from homes, businesses, and

government agencies were “engaged in commerce,” emphasizing that

“the removal of the debris seems as closely related [to the

production of goods for commerce] as it does essential.”    286

F.2d at 44.

     The Plaintiffs point to Maxwell v. G.R.A.C.E. Community

Services, where a district court in Texas denied a motion to

dismiss overtime claims arising out of disaster relief work

after Hurricane Katrina based on the substantial effect of

disaster relief on freeing the instrumentalities of, and thereby

enabling, interstate commerce.    Civ. A. No. H-09-3989, 2011 U.S.

Dist. LEXIS 69340, *10 (S.D. Tex. June 28, 2011) (“By helping

disaster victims locate resources to get back on their feet,

Defendants are undoubtedly helping people return to work,

restore their businesses, and even to resume interstate

travel.”).

     While clearing the roads in one of the continental United

States more directly facilitates interstate travel than the same

work on an insular American territory, the Plaintiffs’ relief


                                 [28]
work nonetheless facilitated interstate travel; one can only get

to the airport or a port for interstate or foreign travel if the

roads are clear of debris.   See Compania de Ingenieros y

Contratistas, Inc. v. Goldberg, 289 F.2d 78, 80 (1st Cir. 1961)

(holding that FLSA covers employees working on construction of

public highways in Puerto Rico); see also 29 U.S.C. § 203(c)

(defining “state” in the FLSA as “any State of the Untied States

or the District of Columbia or any Territory or possession of

the United States”).   But cf. United States v. Maldonado-Burgos,

844 F.3d 339, 350-51 (1st Cir. 2016) (holding that Puerto Rico

is not a “territory or possession” for purposes of section

2421(a) of title 18 of the United States Code). 15

     The Court is persuaded that the Plaintiffs adequately have

alleged 16 that they engaged in interstate commerce as it is

defined in the FLSA by stating that they traveled to Puerto

Rico, transported tools and equipment from the continental

United States to Puerto Rico, employed those imported tools to

clean up debris across the island, and conducted disaster relief

efforts in Puerto Rico pursuant to a FEMA contract.   See




     15No party here disputes that Puerto Rico is a state for
the purposes of the FLSA’s jurisdictional reach.

     16FLSA coverage is an element of an FLSA claim, not a
question of subject matter jurisdiction. See Chao, 493 F.3d at
33.



                               [29]
generally Compl.   The Court notes that while not all of the

Plaintiffs traveled to Puerto Rico for the Project, see, e.g.,

id. ¶¶ 12, 17, the Plaintiffs allege that they all employed

tools that had been transported from the continental United

States, and some assisted in unloading that equipment from

barges upon its arrival in Puerto Rico, see id. ¶¶ 67, 83, 124,

127, 145-46.

     As the Plaintiffs plausibly allege that the Defendants were

their employers, as discussed above, and the Plaintiffs

plausibly allege individual coverage under the FLSA, each of the

Defendants is subject to the FLSA’s reach.

     C.   Alleged Minimum Wage and Retaliation Violations

     Because the Plaintiffs plausibly allege violations of the

FLSA’s wage and retaliation provisions, the Court denied the

Technology Defendants’ motions to dismiss counts I and III for

failure to state a claim.   For the same reason, the Court denied

the motions to dismiss counts V and VII, Plaintiffs’ claims

based on corollary provisions in Puerto Rican law. 17   See P.R.


     17The Defendants do not mount any challenges to the Puerto
Rico labor law claims in particular; they rely on their
challenges to the Plaintiffs’ FLSA claims. See Cloud IQ Mot. 4-
8; Rivero Mot. 12-13; ECO IQ Mot. 17-18; see generally Synergy
Mot. (arguing only that FLSA does not apply because Synergy is
not a joint employer); Migo IQ Mot. (arguing that only J&W
should be liable to the Plaintiffs for any of their claims).
Thus the Court does not consider whether the Plaintiffs state a
claim under Puerto Rico labor law. See Roberts v. USO Council
of P.R., 98 TSPR 25 (1998) (“The [FLSA] does not incorporate


                               [30]
Laws Ann. tit. 29, § 250 (applying the FLSA’s federal minimum

wage and implementing “provisions in federal legislation and

regulations” to workers in Puerto Rico); id. § 194a (protecting

workers from retaliation by employer in Puerto Rico).

     In contesting the sufficiency of the Plaintiffs’ wage

violation allegations, Cloud IQ, Mojo, Neilitz, and Guthrie

point to the absence of specific allegations regarding the daily

flat pay rates owed to the Plaintiffs, the specific two weeks

for which they were paid, the amount they were paid in the one

paycheck they received, an estimated number of unpaid hours, and

the overall amount the Plaintiffs were owed.   Cloud IQ Mot. 4-5;

J&W Mot. 6-7.   They liken such gaps to those in Pruell, where

the First Circuit affirmed dismissal of an FLSA action where the

plaintiffs failed to allege specific estimates for the amount

unpaid and hours worked.   Cloud IQ Mot. 4-6; J&W Mot. 6-7;

Pruell, 678 F.3d at 12-14.

     While the Plaintiffs allege in a fairly conclusory manner

that they “regularly worked over 8 hours per day and over 40

hours per week,” Compl. ¶¶ 153, 160, 177, 184, they provide more

detail than the Pruell plaintiffs did and enough to overcome the

Defendants’ motions.   True, the First Circuit in Pruell said

that an allegation that plaintiffs “regularly worked hours over



state labor legislation. The latter may only be applied insofar
as it would be more beneficial to the worker . . . .”).


                               [31]
40 in a week and were not compensated” was “one of those

borderline phrases,” that, “[s]tanding alone,” was “little more

than a paraphrase of the statute.”     678 F.3d at 13.   The

Plaintiffs’ allegation here, however, does not stand alone.        The

Plaintiffs allege the approximate date of the sole paycheck that

they received.   Compl. ¶ 87.   They point to the rate schedule

listed in the Subcontractor Agreement as defining the minimum

wages to which they were entitled.     Id. ¶ 154.   They provide

further support for their underpayment allegations by alleging

that Guthrie, the president of J&W, sent text messages to the

employees stating: “I take responsibility for [the delayed

payments] and will.   That why [sic] i getting a 3 million dollar

loan so I can pay everyone like i said i would.”      Id. ¶ 90.

     There is less great a need for specific numbers to

calculate the degree to which they were underpaid than in some

other cases because, as the Plaintiffs point out, “no

complicated mathematical calculation is needed to determine that

Plaintiffs were not paid minimum wage” if they received no

payment at all for ten of twelve weeks.     Id. ¶ 153.   Moreover,

some of the considerations counseling leniency in Pruell are

also present here.    For example, “some of the information needed

may be in the control of defendants.”     Pruell, 678 F.3d at 15.

     Because these allegations suffice to state a plausible

claim to relief for violation of the minimum wage provisions of


                                [32]
the FLSA, and thus also the minimum wage provisions of the

Puerto Rican code, the Court denied the motions to dismiss on

this ground.

     Likewise, the Court denied the motion to dismiss for

failure to state a retaliation claim under the FLSA and Puerto

Rico law.

     To state a retaliation claim under FLSA section 15(a)(3),

the Plaintiffs must allege that (1) they “engaged in a

statutorily protected activity,” and (2) the employer “subjected

[them] to an adverse employment action (3) as a reprisal for

having engaged in protected activity.”   Claudio-Gotay v. Becton

Dickinson Caribe, Ltd., 375 F.3d 99, 102 (1st Cir. 2004) (citing

Blackie v. Maine, 75 F.3d 716, 722 (1st Cir. 1996)).   An

employee engages in statutorily protected activity when he or

she “‘step[s] outside’ a normal role . . . based on a reasonable

belief that the employer engaged in conduct” that violates the

FLSA.   Claudio-Gotay, 375 F.3d at 102 (quoting EEOC v. HBE

Corp., 135 F.3d 543, 554 (8th Cir. 1998)).   “[T]he assertion of

statutory rights is the hallmark of protected activity.”    Id.

(quoting McKenzie v. Renberg’s Inc., 94 F.3d 1478, 1486 (10th

Cir. 1996)).

     The Plaintiffs allege that the Defendants terminated them

or threatened to terminate them when they sought back pay and

the Defendants became aware that the Plaintiffs planned to bring


                               [33]
a lawsuit alleging violations of the FLSA.     Compl. ¶¶ 94, 167-

72.   These allegations squarely suffice to state a plausible

claim of retaliation.

      D.     Failure to Plead Overtime Violations

      Some of the Defendants argue that the Plaintiffs fail

sufficiently to plead overtime violations under the FLSA and

Puerto Rican law.     Cloud IQ Mot. 4-7; Synergy Mot. 11-12; Rivero

Mot. 12-13; see 29 U.S.C. § 207(a)(1) (requiring extra wages for

work hours above forty-hour workweek); P.R. Laws Ann. tit. 29,

§ 271-274 (same).     The Court agrees that the Plaintiffs’

allegations do not meet the Pruell standards for pleading

overtime violations, and dismissed count II as to Cloud IQ,

Mojo, Neilitz, Synergy, and Rivero and count VII as to Cloud IQ,

Mojo, and Synergy on their motions.

      To defend the sufficiency of their overtime allegations,

the Plaintiffs attempt to rely again on the fact that “no

complicated mathematical calculation” of hours worked overtime

is needed if their payments were simply never submitted.      Compl.

¶ 153.     This is true, but the Plaintiffs must allege specific

instances in which they actually worked overtime or provide

other “substantive content to elevate the FLSA claims above the

mere possibility of defendants’ liability.”     Manning, 725 F.3d

at 45; see also Pruell, 678 F.3d at 14 (reasoning that

allegation of work in excess of forty hours per week


                                 [34]
insufficient because “various forms of ‘work’ may not be not

compensable” under the FLSA); Ramos v. Jose Santiago, Inc., Civ.

A. No. 16-3162, 2017 U.S. Dist. LEXIS 89241, at *3-4 (D.P.R.

June 8, 2017) (Delgado-Hernández, J.) (disregarding allegations

such as that plaintiffs “regularly and consistently worked more

than 40 hours per workweek” because they “solely state the

obvious”).

     The Plaintiffs’ allegations (“Plaintiffs often worked

several consecutive days that exceeded 8 hours,” Compl. ¶ 85,

“Plaintiffs were required to work off the clock,” id., and “were

not paid for missed meal periods at double the rate,” id. ¶ 86)

closely resemble the claims the First Circuit dismissed in

Pruell as merely conclusory, see Pruell, 678 F.3d at 13-14

(ruling allegation that the plaintiffs “regularly worked hours

over 40 in a week and were not compensated for such time” as

“little more than a paraphrase of the statute.”).    Further, they

lack the type of substantive context that rendered overtime

allegations in Manning plausible.    725 F.3d at 45-46 (citing

specific factual allegations showing that nurses worked,

uncompensated, during lunch breaks and before and after shifts

on top of forty-hour workweeks).    With the Plaintiffs’ limited

concrete factual allegations regarding overtime work here, the

Court granted the Defendants’ motions to dismiss counts II and

VI for failure to state a claim.


                              [35]
VI.   NO PRIVATE RIGHT OF ACTION UNDER PUERTO RICO’S TIME AND MANNER
      OF PAYMENT LAW

      In count IV, the Plaintiffs allege that the J&W Defendants

and the Technology Defendants are liable for violations of

Puerto Rico’s wage and manner of payment requirements pursuant

to section 173 of title 29 of the Annotated Laws of Puerto Rico

(“section 173”).   Compl. ¶¶ 173-81.     This section of the Puerto

Rican code sets out specific requirements as to the time and

manner of payments to employees.    See P.R. Laws Ann. tit. 29,

§§ 171-179.   As relevant here, the code requires that the “total

amount of wages due to a worker or employee shall be paid in

legal tender . . . at intervals which shall not exceed fifteen

(15) days.”   Id. § 173.

      In its motion for judgment on the pleadings, ECO IQ argued

that liability under this section is improper because section

173 of title 29 of the Annotated Laws of Puerto Rico does not

create a private cause of action.      ECO IQ Mot. 19.   The

Plaintiffs did not respond to this argument in their opposition

to ECO IQ’s motion.   See generally Pls.’ Opp’n Mot. ECO IQ; but

see Pls.’ Mot. Recons. & Clarification Ct.’s Order Granting Part

& Denying Part Defs.’ Mots. Dismiss (“Pls.’ Mot. Recons.”) 15-

17, ECF No. 164 (arguing that there is indeed a private right of

action under section 173).   The Court agrees with ECO IQ’s




                                [36]
assessment and accordingly dismissed all counts arising under

this provision of Puerto Rican law.

     The Court looks to federal law for guidance on this

question of statutory interpretation.   See Rodriguez v. Bennett,

540 F. Supp. 648, 651 (D.P.R. 1982) (Cerezo, J.) (looking to

Supreme Court precedent that analyzes when to infer private

cause of action in federal statute when determining whether to

infer private cause of action without the intervention of the

Secretary of Labor for violation of Puerto Rico labor law).

     When a statute does not include an express private cause of

action, “[t]he judicial task is to interpret the statute . . .

to determine whether it displays an intent to create not just a

private right but also a private remedy.”   Alexander v.

Sandoval, 532 U.S. 275, 286 (2001) (citing Transamerica Mortg.

Advisors, Inc. v. Lewis, 444 U.S. 11, 15 (1979)).    “If the

statute itself does not ‘displa[y] an intent’ to create ‘a

private remedy,’ then ‘a cause of action does not exist and

courts may not create one, no matter how desirable that might be

as a policy matter, or how compatible with the statute.’”

Ziglar v. Abbasi, 137 S. Ct. 1843, 1856 (2017) (alteration in

original) (quoting Alexander, 532 U.S. at 286-87).    Moreover,

“certain factors cut against finding an implied private cause of

action in a given statute, such as the existence of other

express enforcement provisions.”   Allco Renewable Energy Ltd. v.


                              [37]
Massachusetts Elec. Co., 875 F.3d 64, 70 (1st Cir. 2017).

“Sometimes the suggestion is so strong that it precludes a

finding of congressional intent to create a private right of

action, even though other aspects of the statute . . . suggest

the contrary.”   Alexander, 532 U.S. at 290.

     Section 173 and related provisions do not expressly

contemplate a private right of action. 18   See generally P.R. Laws

Ann. tit. 29, §§ 171-179.   The Plaintiffs admit that there are

no available cases in which the courts of Puerto Rico have

adjudicated private suits brought pursuant to section 173.    See

Pls.’ Mot. Recons. 16.   The Court looks to other statutory

provisions to assess whether there is an implied private cause

of action in section 173, but -- as a federal court applying

Puerto Rico law -- is reticent to expand the Commonwealth of

Puerto Rico’s law without a clear indication that the




     18In their complaint, the Plaintiffs assert that section
177 of title 29 of the Annotated Laws of Puerto Rico (“section
177”) authorizes employees to obtain unpaid wages, liquidated
damages, costs, and attorney fees from an employer that has
violated the act’s provisions, and suggest that section 177
authorizes an employee to seek such damages in a civil action
like their own. Compl. ¶ 175. Section 177 does no such thing;
rather, it establishes a criminal penalty for violations of
sections 171 to 177. P.R. Laws Ann. tit. 29, § 177. Section
177 does contemplate that an employee can recover unpaid wages
and liquidated damages if the employer voluntarily makes such
payment within ten days of the salary payment date to avoid the
imposition of criminal penalties. Id.

                               [38]
Commonwealth’s legislature intended as much.   See Boschette v.

Bach, 925 F. Supp. 100, 103 (D.P.R. 1996) (Pieras, Jr., J.).

     Importantly, the statutory scheme in which section 173 is

found envisions a criminal enforcement mechanism, as it makes

violation of any of the time and manner of payment provisions a

misdemeanor.   See P.R. Laws Ann. tit. 29, § 177 (”Violation of

any of the provisions §§ 171-177 of this title shall constitute

a misdemeanor.”).   This suggests that the provisions’ drafters

did not intend for the courts to imply a private cause of

action.   See Allco, 875 F.3d at 70.

     The Plaintiffs argue that there are cases in which Puerto

Rican courts have recognized an implied right of action in

section 174, which is covered by the same misdemeanor

enforcement provision as section 173.   Pls.’ Mot. Recons. 17.

The case they cite for this proposition, however, does not make

any reference to this statutory scheme; rather, it consists of

an analysis of the related issue of whether an employer may

intervene to oppose an attachment on a defendant employee’s

future wages to satisfy a plaintiff’s judgment.   See Rodríguez

Velázquez v. Fontes Cátala, 51 P.R. 648, 650-51 (1937).

     In 1961, Puerto Rico enacted a statute that reaffirmed and

revised the regulations governing a summary procedure for suits

brought by employees seeking compensation for services rendered.

See P.R. Laws Ann. tit. 32, §§ 3118-3132; see also Act No. 10 of


                               [39]
Nov. 14, 1917, P.R. Laws Ann. tit. 32, §§ 3101-3113 (repealed

1961); Dorado Beach Corp. v. Superior Court, 92 P.R. 594, 598 &

n.3 (1965) (acknowledging that Act No. 2 of October 17, 1961

revised the procedural rules governing claims for unpaid wages).

The fact that this statute and its precursor clearly contemplate

private suits by employees seeking unpaid wages could suggest

that section 173 does imply a private right of action.

     Indeed, in Secretary of Labor v. Vélez, the Supreme Court

of Puerto Rico reviewed a lower court adjudication of an

employee’s claim of unpaid wages bought pursuant to the

precursor of sections 3118 through 3132’s procedures.    86 P.R.

555, 558-59, 564-65 (1962).   Sections 271 through 288 of title

29 of the Annotated Laws of Puerto Rico provided the statutory

basis for the plaintiff’s suit.   See id. at 557.   Found in the

same title (governing labor protections) as section 173,

sections 271 through 288 impose general labor rules on

employers, including establishing an eight-hour workday and

requiring employers pay extra for overtime work.    Also, as in

section 173, employer violations of the provisions in sections

271 through 288 can beget misdemeanor liability.    See P.R. Laws

Ann. tit. 29, §§ 287, 290, 292.   All this would seem to suggest

that the statutory scheme in sections 171 through 177 is like

that in sections 271 through 288, and thus that if the Puerto




                               [40]
Rico Supreme Court recognized a private cause of action under

the latter section, it would find one in the former, too.

     This reasoning would prevail were it not for a provision in

title 29’s section 282 that provides explicitly for a private

cause of action for individuals to enforce their rights under

sections 271 through 288 pursuant to the procedure established

by title 32, sections 3118 through 3132.   See P.R. Laws Ann.

tit. 29, § 282 (“Any employee who receives a compensation less

than that fixed by §§ 271-288 . . . shall be entitled to recover

from his employer, through civil action, the sums unpaid

. . . .”).   The Puerto Rico Supreme Court’s decision in Vélez

buttresses reading section 282 to exclude a private cause of

action under section 173, which stipulates no such thing,

because the decision references section 173 only to invalidate

the employer’s potential defense that the employee had received

daily meals and lodging.   See 86 P.R. at 564-65.

     The Plaintiffs suggest that the Court ought interpret

sections 171 through 177 to permit a private right of action

because section 174 contemplates “an action brought by a laborer

against an employer for any amount due him” when it prohibits

the employer from bringing a counter claim in such an action.

Compl. ¶ 180.   The fact that section 174 contemplates lawsuits

for unpaid wages does not lead to the ineluctable conclusion

that sections 171-177 establish the statutory authorization for


                               [41]
such cases, however.   In light of section 282’s explicit

authorization of private civil suits for unpaid wages pursuant

to sections 271-288, the Court does not find the Plaintiffs’

section 174 argument persuasive.    The Court understands section

174 as merely limiting a defendant’s permissible responses to an

action brought pursuant to section 282.

     Concluding on the reasoning above that section 173 does not

create a private right of action to impose liability on

employers for unpaid wages, this Court granted ECO IQ’s motion

to dismiss count IV.   See Boschette, 925 F. Supp. at 103 (“We

may, perhaps, be unadventurous in our interpretation of [state]

law, but a plaintiff who seeks out a federal venue . . . should

anticipate no more.” (quoting Porter v. Nutter, 913 F.2d 37, 41

(1st Cir. 1990))).   Moreover, concluding -– as this Court

does -- that no such cause of action exists, the Court also

dismisses count IV as to all other Defendants, noting that the

defect identified could not be cured by amending the complaint.

See Clorox Co. P.R. v. Proctor & Gamble Commercial Co., 228 F.3d

24, 30-32 (1st Cir. 2000) (recognizing that sua sponte dismissal

of a claim without notice is permissible when an amendment could

not cure the claim’s flaws) (citing Wyatt v. City of Bos., 35

F.3d 13, 15 n.1 (1st Cir. 1994)).




                               [42]
VII. BREACH OF THE PER DIEM AGREEMENT

     Only Guthrie and ECO IQ moved to dismiss this count.

Guthrie argues that if he signed the Per Diem Agreement, he did

so on behalf of J&W and not in his personal capacity.    J&W Mot.

12-13.   He thus suggests that the Plaintiffs cannot reach him

without piercing the corporate veil and insists that the

complaint does not make a sufficient showing to do so.    Id.   The

Plaintiffs posit that their complaint adequately alleges alter

ego liability via veil piercing.   Pls.’ Opp’n Mot. J&W 13-14.

ECO IQ suggests that its absence from the Subcontractor

Agreement attached to the complaint absolves it from liability.

ECO IQ Mot. 22.

     The Plaintiffs correctly note that they have pled enough to

establish a veil-piercing claim against Guthrie.   See, e.g.,

Compl. ¶¶ 34-35, 80, 89, 90.   “[N]either the Puerto Rican courts

nor the Puerto Rican legislature has thoroughly addressed the

question of what law must apply to piercing the corporate veil.”

TC Invs., Corp. v. Becker, 733 F. Supp. 2d 266, 278 (D.P.R.

2010) (Besosa, J.) (quoting Wadsworth, Inc. v. Schwarz–Nin, 951

F. Supp. 314, 320 (D.P.R. 1996) (Pieras, J.)).   The parties

appear to rely on Puerto Rico law.    See J&W Mot. 12 & n.13; see

generally Pls.’ Opp’n Mot. J&W (neither citing any particular

law nor controverting the Defendants’ citation to Puerto Rico

law).


                               [43]
     The Plaintiffs may overcome Puerto Rican law’s presumption

of corporate separateness where they allege that (1) the owner

of a corporation’s level of control renders the corporation “a

mere shell” of the owner, and (2) “the corporation is being used

to sanction fraud, provide injustice, evade obligations, defeat

public policy, justify inequity, protect fraud or defend crime.”

Milan v. Centennial Commc'ns Corp., 500 F. Supp. 2d 14, 26

(D.P.R. 2007) (Gelpí, J.) (citing Fleming v. Toa Alta Dev.

Corp., 96 P.R. 234, 237 (1968); Escude Cruz v. Ortho Pharm.

Corp., 619 F.2d 902, 905 (1st Cir. 1980); Garcia Colon v. Garcia

Rinaldi, Civ. A. No. 01-1571, 2006 WL 3421862, at *6 (D.P.R.

Nov. 28, 2006) (Dominguez, J.)).   Here, the complaint alleges

that Guthrie owns J&W and that he is heavily involved with J&W’s

day-to-day operations, especially regarding the alleged

misconduct, which includes a count of fraud.   See, e.g., Compl.

¶¶ 34-35, 60, 80, 89, 90, 220-32; see also Satellite Broad.

Cable, Inc. v. Telefonica de Espana, 786 F. Supp. 1089, 1100

(D.P.R.) (allowing complaint against parent company to proceed

when it simply alleged that a parent company negotiated a deal

then caused its subsidiary to sign it), modified on recons. on

other grounds 807 F. Supp. 210 (D.P.R. 1992) (Pérez-Giménez,




                              [44]
J.).    Consequently, the complaint states a plausible claim for

piercing the corporate veil. 19

       ECO IQ protests that the complaint fails to allege that it

signed the Subcontractor Agreement.       ECO IQ Mot. 21-22 (citing

Compl. Ex. A).     The complaint does allege, however, that ECO IQ

agreed to pay the Plaintiffs a per diem and does not allege that

the Subcontractor Agreement is the only basis for ECO IQ’s

promise to pay.    See Compl. ¶¶ 201, 223.     ECO IQ cites no

authority for the proposition that the Plaintiffs had to produce

evidence of the agreement itself.        See ECO IQ Mot. 22 (citing no

authority).     As such, the Plaintiffs plausibly allege that ECO

IQ breached an agreement to pay them a per diem.

VIII.       BREACH OF RENTAL AGREEMENT

       In count IX, the Plaintiffs allege that J&W and the

Technology Defendants breached the Equipment Rental Agreement.

Compl. ¶¶ 205-14.     The Court dismissed this count against all of

the Technology Defendants as the Plaintiffs fail to allege

plausibly that the Technology Defendants were parties to this

agreement. 20


       19
       The Court made its ruling on January 8, 2019, ECF No.
160. Guthrie did not seek bankruptcy protection until January
23, 2019, ECF No. 165. It is, therefore, appropriate for this
Court to explain its reasoning in this memorandum.

       20
       In their motion for reconsideration, the Plaintiffs point
out that Migo IQ did not specifically seek dismissal of count
IX. See Pls.’ Mot. Recons. 17. In its motion to dismiss all of


                                  [45]
     The Equipment Rental Agreement 21 lists only J&W and the

Plaintiffs as parties.    See Equipment Rental Agreement.   The

Complaint nonetheless alleges that the Technology Defendants

”manifested an intent to be bound” by the Equipment Rental

Agreement.    See Compl. ¶ 206.   This allegation does not hold

water, whether Puerto Rico law or Virginia law (to which the

parties agreed in the Equipment Rental Agreement) applies.      See

Equipment Rental Agreement ¶ 24.

     In Puerto Rico, “[t]here is no contract unless . . . the

consent of the contracting parties” exists.     P.R. Laws Ann. tit.

31, § 3391.    “Consent is shown by the concurrence of the offer

and acceptance of the thing and the cause which are to

constitute the contract.”    Id. § 3401.   Puerto Rico law further

requires a “meeting of the minds as to the terms agreed upon.”

Bianchi-Montaña v. Crucci-Silva, 720 F. Supp. 2d 159, 165

(D.P.R. 2010) (Besosa, J.) (citation omitted).     Virginia law is

similar; it requires a “meeting of the minds,” which in turn




the counts against it, however, Migo IQ did point the Court’s
attention to the fact that count IX alleges breach of a contract
to which none of the Technology Defendants are parties. See
Migo IQ Mot. 11.

     21While there are a series of individual Equipment Rental
Agreements between J&W and the individual plaintiffs (or
corporate entities created in their names), the Court refers to
the Rental Agreement as singular because the Plaintiffs aver
that the terms of all of these agreements are substantially
similar. Compl. ¶¶ 67-69.


                                  [46]
“requires a manifestation of mutual assent.”     Wells v. Weston,

326 S.E.2d 672, 676 (Va. 1985).

      Here, the Plaintiffs make no effort to show that they

agreed with any of the Technology Defendants on the contract’s

terms.    See generally Compl.   Instead, they indicate instances

in which the Technology Defendants benefitted from the Equipment

Rental Agreement, such as through installing “GPS and load

tracking devices in Plaintiffs’ vehicles.”     Id. ¶ 82.   They do

not allege that any of the Technology Defendants signed the

Equipment Rental Agreement, that they paid the Plaintiffs under

it, or even that the Technology Defendants were aware of it.

See id. ¶ 98.    As such, they fail to allege that the Technology

Defendants were parties to the Equipment Rental Agreement.      The

Court dismissed this count against all of them for this reason.

IX.   UNJUST ENRICHMENT

      Guthrie suggests that the Plaintiffs must pierce the

corporate veil in order to show his liability for unjust

enrichment.    J&W Mot. 11.   As described above, the Plaintiffs

have alleged enough to move forward on a veil-piercing theory.

ECO IQ contends that the complaint fails to provide enough facts

to make out an unjust enrichment claim against it.     ECO IQ Mot.

24-25.

      The complaint states a claim for unjust enrichment against

ECO IQ:


                                 [47]
          To prove a claim for unjust enrichment under Puerto
     Rico law, “[t]he following requirements must be present:
     (1) existence of enrichment; (2) a correlative loss; (3)
     nexus between loss and enrichment; (4) lack of cause for
     enrichment; and (5) absence of a legal precept excluding
     application of enrichment without cause.”

Montalvo v. LT's Benjamin Records, Inc., 56 F. Supp. 3d 121, 136

(D.P.R. 2014) (Gelpí, J.) (alteration in original) (quoting

Hatton v. Municipality of Ponce, 134 P.R. Dec. 1001 (1994)).

Here, the Plaintiffs allege that ECO IQ benefitted from their

labors on the Project through contract funding and advertising

on their trucks.   See Compl. ¶¶ 81, 84-90.   Notwithstanding

these efforts, ECO IQ did not pay the Plaintiffs in full.    Id.

¶¶ 93-94.   As a result, the complaint establishes a plausible

unjust enrichment claim against ECO IQ.

X.   FRAUDULENT INDUCEMENT

     The Court granted ECO IQ’s motion for judgment on the

pleadings on the fraudulent inducement claim because the

Plaintiffs fail to allege any facts showing that ECO IQ

“deliberately induced Plaintiffs to travel to Puerto Rico to

work for them and that they promised to pay Plaintiffs for their

work and for the lease of their property.”    ECO IQ Mot. 24-25.

     The Plaintiffs allege that the Defendants fraudulently

induced them to accept employment.    See Compl. ¶ 224

(“Defendants knew or should have known that these

representations [about the debris-removal job] were false and



                               [48]
made them with the intention that Plaintiffs act upon said

representations.”).

      While there is some evidence that the J&W Defendants

induced the Plaintiffs to Puerto Rico for work on the Project,

the complaint attempts to bootstrap all the Defendants by

stating that they acted “through” Guthrie.     See Compl. ¶¶ 222-

23, 226, 227.      Such an allegation as to ECO IQ is conclusory and

without any basis in other facts asserted.     As such, the Court

granted judgment on the pleadings for ECO IQ on this claim.

XI.   CONVERSION

      The Court likewise granted ECO IQ’s motion for judgment on

the pleadings as to the conversion claim as the complaint is

bereft of allegations that ECO IQ specifically exercised control

over the Plaintiffs’ equipment.     See generally id.   Instead, the

complaint offers conclusory allegations such as that

“Defendants, and each of them, illegally exercised and assumed

authority” over the Plaintiffs’ equipment.     Id. ¶ 236.   These

allegations are insufficient to plead conversion.

XII. CONCLUSION

      For the reasons set out above, the Court dismissed count II

as to Cloud IQ, Mojo, Neilitz, Synergy, Guthrie, and Rivero;

count IV as to all of the Defendants; count VI as to Cloud IQ,

Mojo, and Synergy; count IX as to ECO IQ, Cloud IQ, Mojo, Migo

IQ, Radar_Apps, and Synergy; and counts XI and XII as to ECO IQ.


                                  [49]
count II remains pending against ECO IQ, Migo IQ, Radar_Apps,

Kotthoff, and Leese, as does count VI as to ECO IQ, Migo IQ, and

Radar_Apps.   Counts XI and XII remain pending against Guthrie

(albeit stayed), Cloud IQ, Mojo, Neilitz, Synergy, Rivero, Migo

IQ, Radar_Apps, Kotthoff, and Leese.   Counts I, III, V, VII,

VIII, and X remain alive as to all of the Defendants against

whom they were brought (although proceedings are stayed with

regards to the claims against the J&W Defendants).



     SO ORDERED.


                                         /s/ William G. Young
                                         WILLIAM G. YOUNG
                                         DISTRICT JUDGE




                               [50]
